DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon further consideration of the Appeal Brief, filed 10/15/2020, the argument regarding “no reason to include an encoder” with the primary reference of O’Neill is persuasive.  Specifically, O’Neill addresses each switch 25 (FIG. 1) to determine the liquid level.  Barrett also teaches addressing each sensor S18-S25 (FIG. 7).  If one of ordinary skilled in the art were to combine O’Neill and Barrett as presented in the Office Action, the amount of modification would be tremendous and would not have taught, inter alia, the limitation of the “encoder is operably connected to the plurality of tunneling magnetoresistance switches to generate a unique digital signal for each of the plurality of positions of the float”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David M. Gray/Supervisory Patent Examiner, 
Art Unit 2853                                                                                                                                                                                                        



/QXN/Examiner, Art Unit 2853